EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Horowitz (Reg. No. 35,199) on February 12, 2021.
The application has been amended as follows: 

1. (Currently Amended)   A system comprising:
	a transducer assembly including three ultrasound transducers spaced a fixed distance apart from one another and configured to produce a plurality of echoes;
	a retention element housing the transducer assembly and configured to surround at least a portion of a circumference of a soft tissue of a patient;
	an ultrasound reflector, coupled to the retention element and configured for placement proximate the soft tissue of the patient, the ultrasound reflector positioned opposite the transducer assembly and configured to reflect the plurality of echoes; and
	a processor configured to calculate a diameter of the soft tissue of the patient by triangulating distances between the ultrasound reflector and each of the three ultrasound transducers based on a plurality of echo times measured by the three ultrasound transducers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the particulars of a transducer assembly including three ultrasound transducers spaced a fixed distance apart from one another, and the use of such an assembly with a reflector and processor that is configured to “calculate a diameter of the soft tissue of the patient by triangulating distances between the ultrasound reflector and each of the three ultrasound transducers based on a plurality of echo times measured by the three ultrasound transducers”, as recited in amended claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES M KISH/Primary Examiner, Art Unit 3799